DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons For Allowance
02.	Claims 1 – 20 have been considered and deemed allowable.  The following is an examiner’s statement of reasons for allowance:
	It is the examiner’s opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor rendered obvious the specific deriving of database semantic information taught by the Applicant.  The Examiner finds no single prior art reference teaching of identifying semantic information based on how variables in databases are affected to find a foreign key constraint, using the semantic information to derive secondary semantic information, and establishing ontologies as a result, as recited in independent claims 1, 8, and 15.  A thorough search of the prior art reveals the primary references Hille (US PGPub 2012/0059842) and Zhang (US PGPub 2008/0301545), which was previously used to reject the claims.  Hille discloses a similar method in that semantic information is determined from database variables.  However, Hille does not disclose using a foreign key constraint.  Zhang discloses a similar method in that additional sets of semantic information can be determined from semantic information, which can be used to establish ontologies.  However, Zhang does not disclose using a foreign key constraint.  Therefore the Examiner believes that the 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
03.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.


/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

March 12, 2022